  Case 1:20-cr-00018-TH Document 19 Filed 07/23/20 Page 1 of 2 PageID #: 51



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

UNITED STATES OF AMERICA      §
                              §
                              § CASE NUMBER 1:20-CR-00018-TH
v.                            §
                              §
                              §
                              §
JUAN CARLOS ESPRADA-HERNANDEZ §

          ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                      ON DEFENDANT’S GUILTY PLEA

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

Procedure. Judge Hawthorn conducted a hearing in the form and manner prescribed by Federal

Rule of Criminal Procedure 11 and issued his Findings of Fact and Recommendation on Guilty

Plea Before the United States Magistrate Judge. The magistrate judge recommended that the

court accept the Defendant’s guilty plea. He further recommended that the court adjudge the

Defendant guilty on Count One of the Indictment filed against the Defendant.

       The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation on Guilty Plea of the United States Magistrate

Judge are ADOPTED. The court accepts the Defendant’s plea but defers acceptance of the plea

agreement until after review of the presentence report.

       It is further ORDERED that, in accordance with the Defendant’s guilty plea and the

magistrate judge’s findings and recommendation, the Defendant, Juan Carlos Esprada-Hernandez,
  Case 1:20-cr-00018-TH Document 19 Filed 07/23/20 Page 2 of 2 PageID #: 52



is adjudged guilty as to Count One of the Indictment charging a violation of 8 U.S.C. § 1326(a)

- Reentry of a Deported Alien.

       SIGNED this the 23 day of July, 2020.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge
